DETAILED ACTION
Claims 12-19 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-New, Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeris (US Patent 9828625-see attached form 892) and Anderson (US Patent 10519483-see attached form 892 and IDS for PGPUB filed 10/2/2019).
The instant claims are directed to (in part): a method for detecting Salmonella spp. in a sample comprising: incubating the sample with a recombinant bacteriophage derived from a Salmonella-specific bacteriophage comprising, a genetic construct inserted into a late gene region of the bacteriophage genome, the genetic construct comprising: (i) an indicator gene; and (ii) a promoter controlling transcription of the indicator gene, wherein the promoter is a bacteriophage late promoter; and wherein the promoter is a bacteriophage late promoter; and wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product;  and
Detecting the indicator protein product, wherein positive detection of the indicator protein product indicates that Salmonella spp. is present in the sample; see claim 12.
Koeris describes a method of detecting target bacteria via exposing a sample to a phage capable of infecting target bacteria comprising a heterologous nucleic acid sequence encoding a marker, meeting an indicator gene; see abstract and instant claim 12, in part. See col. 2, lines 21+ which disclose that Listeria and Salmonella are both known food-borne pathogens; see instant claim 13. Also see col. 2, line 55+ which describes that a sample may be an environmental sample; see instant claim 13. See 
Koeris does not explicitly teach the new claim amendments of claim 12; see above.
Anderson describes a method for a rapid detection of microorganisms in a sample wherein the method uses a modified bacteriophage comprising an indicator gene in the late gene region; see abstract. The abstract indicates that the indicator product is not a fusion protein. See col. 9, lines 7+ which discloses that all species of Salmonella are bacterial cells detectable by the method. Col. 10, lines 10+ provides that the method results in a soluble indicator protein product. The author teaches that the indicator gene is under the control of a late promoter to ensure the reporter gene is not only expressed at high levels, but also does not shut down like endogenous bacterial genes or even early viral genes; see col. 11, lines 5+. See col. 11, lines 38+ for teaching that the indicator gene is not contiguous with a gene encoding a structural phage protein which may greatly increase the sensitivity of the assay (down to a single bacterium); the author teaches that this simplifies the assay, allowing the assay to be completed in less than an hour; see col. 11, lines 47+.

It would have been obvious to one of ordinary skill in the art at the time of the invention to detect listeria or salmonella in different foods, including RTE food, eggs, etc. One would have been motivated to do so for the advantage of determining if such known food pathogens are present or not. It would have also been obvious to determine whether such food samples comprise both listeria and salmonella by incubating the food sample with the recombinant phages for salmonella and listeria comprising an indicator gene as a cocktail for such bacteria simultaneously. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incubate a sample with an enrichment medium for different time periods. One would have been motivated to do so for the advantage of optimizing the results of detection. 
In view of claim 18, it would be expected for the total time to results to vary depending on whether one of ordinary skill in the art at the time of the invention was merely determining the presence of single bacterium or multiple bacteria or quantifying thereof. 
In view of claim 19, note that the art teaches using the same method steps and the same products, thus, the same ratio of signal to background would be expected as claimed.

There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the both the Koeris and Anderson documents; e.g. using a recombinant bacteriophage for detection of a target bacterium in a sample, using a late promoter for the expression of an indicator gene, resulting in a soluble protein that is not a fusion protein. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 12-19 under Koeris have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of Koeris and Anderson.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648